It is ordered and adjudged by this court, that the judgment of the said court of appeals be, and the same is hereby, affirmed.
The plaintiff below sued to recover damages for injuries which he claims to have sustained as a result of breathing dust and fumes of brass and zinc while engaged as an employe of defendant. It is necessary only to observe that no evidence whatever was adduced showing, or tending to show, that plaintiff did not know of the conditions surrounding his employment and the probable effect thereof upon him if he continued in such employment. In view of the failure to meet such requirement and conform to the rule of long standing and frequent application stated in Coal <& Car Co. v. Norman, 49 Ohio St., 598, it is unnecessary to consider other questions presented by the record. That failure furnished ample ground for the action of the trial *645court in directing a verdict in favor of the defendant, and the affirmance by the court of appeals.

Judgment affirmed.

Marshall, C. J., Johnson, Hough, Wanamaker, Robinson, Jones and Matthias, JJ., concur.